Case: 2:20-cv-00026-WOB-CJS Doc #: 11 Filed: 04/14/20 Page: 1 of 2 - Page ID#: 203



                              UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY
                                     AT COVINGTON

                                        ELECTRONICALLY FILED


  NICHOLAS SANDMANN, by and
  through his parents and natural guardians,
  TED SANDMANN and JULIE
  SANDMANN,
                                                No. 2:20-cv-00026-WOB-CJS
                          Plaintiffs,

  v.

  GANNETT CO., INC.,

                          Defendant.


                             [AGREED] ORDER EXTENDING TIME
                                TO RESPOND TO COMPLAINT

         Pursuant to Local Civil Rule 7.1(b), the Parties have agreed to extend the time for

 Defendants to answer or otherwise respond to the Complaint to and including June 1, 2020. The

 parties expressly reserve all claims and defenses, including those arising under Fed. R. Civ. P. 12.



 SO ORDERED this ____ day of April 2020.




                                                         __________________________
                                                         Hon. Candace J. Smith
                                                         United States Magistrate Judge
Case: 2:20-cv-00026-WOB-CJS Doc #: 11 Filed: 04/14/20 Page: 2 of 2 - Page ID#: 204



 Tendered By:

 s/Andrea N. Aikin
 Jon L. Fleischaker
 Michael P. Abate
 Andrea N. Aikin
 KAPLAN JOHNSON ABATE & BIRD LLP
 710 W. Main St., 4th Floor
 Louisville, KY 40202
 (502) 540-8280
 jfleischaker@kaplanjohnsonlaw.com
 mabate@kaplanjohnsonlaw.com

 Counsel for Defendant

 s/ Todd V. McMurtry (w/ permission)
 Todd V. McMurtry (82101)
 Kyle M. Winslow (95343)
 HEMMER DEFRANK WESSELS, PLLC
 250 Grandview Drive, Ste. 500
 Ft. Mitchell, KY 41017
 tmcmurtry@hemmerlaw.com
 kwinslow@hemmerlaw.com

 Counsel for Plaintiffs



                                    CERTFICATE OF SERVICE

          I hereby certify that on April 14, 2020, I filed the foregoing Agreed Order with the Court

 and served it on counsel of record by filing it with the Court’s CM/ECF system. All counsel of

 record who have entered appearances are registered ECF users.



                                                 s/Andrea N. Aikin
                                                 Counsel for Defendant
